Citation Nr: 1644492	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-29 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2016, the Veteran testified at a Board hearing before the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A right knee disability including osteoarthritis and meniscus impairment is attributable to service.  

2.  On August 25, 2016, at his Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss is requested.


CONCLUSIONS OF LAW

1.  A right knee disability including osteoarthritis and meniscus impairment was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



2.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Right Knee Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Most of the Veteran's service treatment records (STRs) are missing and unfortunately appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  In this circumstance, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-

of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim. No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

At his Board hearing, the Veteran explained that he injured his right knee during service in a baseball incident when he jammed his knee.  He stated that at the second game from the end of the season, he jammed the knee.  He indicated that he also "banged" this knee up at other games.  He submitted multiple baseball articles dated contemporaneously to the alleged injury and which substantiated that the Veteran played on the baseball team.  The Veteran also submitted current medical evidence establishing that he currently has osteoarthritis and meniscus impairment of the right knee.  

The Veteran's service discharge examination is of record and does not reflect right knee disability nor was arthritis shown within one year of service.  The Veteran, however, is competent to report that his right knee was incurred in service and that it has existed from service to the present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board notes that when a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In this case, as noted, the Veteran has submitted documentation of the baseball games in question as well as medical evidence of current right knee disability.  The Board finds that the Veteran was credible in his hearing testimony in which he reported in detail the in-service right knee injuries as well as his testimony that the right knee did not flare up until about 8 years ago.  The current medical records noted that with regard to the right knee, there was no apparent injury (current injury) which precipitated the treatment, which supports the Veteran's assertions that the original injury occurred long ago and has been present since then, but not bothering him to the point of his needing treatment until more recently.  The question of whether the Veteran sustained right injury is generally supported by the baseball articles which also establish that such an injury is consistent with his activities in service per 38 U.S.C.A. § 1154(a).  In light of the foregoing and in affording all reasonable doubt, the Board finds that service connection warranted.  


Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  


Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss and it is dismissed.


ORDER

Service connection for a right knee disability including osteoarthritis and meniscus impairment is granted.  

Entitlement to a compensable rating for bilateral hearing loss is dismissed.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


